DETAILED ACTION

This office action is a response to the amendment filed on 2/17/2022. Claims 1-16 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Roger Chen on 05/05/2022. 
The application has been amended as follows:

In the claims:
The claims have been amended as follows:

1 (Currently amended). A communications apparatus, comprising:
a transceiver, transmitting or receiving wireless signals to communicate with a 3rd generation partnership project (3GPP) network device; and
a processor, coupled to the transceiver and configured to perform operations comprising:
establishing a 3GPP Internet Packet Data Unit (PDU) session over a 3GPP access network and a non-3GPP PDU session over a non-3GPP access network;
receiving a first message indicating a non-3GPP access from the 3GPP network device in a Connection Management (CM)-IDLE state in the non-3GPP access network;
transmitting a second message to the 3GPP network device via 5G Mobility Management (5GMM) protocol over 3GPP control plane to establish user plane resources for the non-3GPP PDU session over the 3GPP access network in response to the first message;
receiving a third message indicating that the user plane resources for the non-3GPP PDU session over the 3GPP access network cannot be reestablished from the 3GPP network device; and
transmitting to the 3GPP network device a service request message via the 5GMM protocol over the 3GPP Internet PDU session of 3GPP user plane to reestablish the user plane resources for the non-3GPP PDU session over the 3GPP access network in response to the third message, or a PDU session establishment request message via 5G Session Management (5GSM) protocol over the 3GPP control plane to handover the non-3GPP PDU session from the non-3GPP access network to the 3GPP access network in response to the third message.

9 (Currently amended). A connection recovery method for recovering a connection between a communications apparatus and a data network after failure of establishment of user plane resources for a non-3rd generation partnership project (3GPP) Packet Data Unit (PDU) session over a 3GPP access network, wherein the connection recovery method is performed by a processor of the communications apparatus and comprises:
establishing a 3GPP Internet PDU session over the 3GPP access network and the non-3GPP PDU session over a non-3GPP access network;
receiving a first message indicating a non-3GPP access from the 3GPP network device in a Connection Management (CM)-IDLE state in the non-3GPP access network;
transmitting a second message to the 3GPP network device via 5G Mobility Management (5GMM) protocol over 3GPP control plane to establish the user plane resources for the non-3GPP PDU session over the 3GPP access network in response to the first message;
receiving a third message indicating that the user plane resources for the non-3GPP PDU session over the 3GPP access network cannot be reestablished from the 3GPP network device; and
transmitting to the 3GPP network device a service request message via the 5GMM protocol over the 3GPP Internet PDU session of 3GPP user plane to reestablish the user plane resources for the non-3GPP PDU session over the 3GPP access network in response to the third message, or a PDU session establishment request message via 5G Session Management (5GSM) protocol over the 3GPP control plane to handover the non-3GPP PDU session from the non-3GPP access network to the 3GPP access network in response to the third message.


Allowable Subject Matter

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's response filed on 2/17/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a connection recovery method and apparatus which involves establishing a 3GPP Internet PDU session over a 3GPP access network and a non-3GPP session over a non-3GPP access network. A first message indicating non-3GPP access from the 3GPP network device in a CM-IDLE state in the non-3GPP access network is received. A second message is transmitted via 5G mobility management protocol to establish user place resources for the non-3GPP PDU session over the 3GPP access network. A third message indicates that the user place resources for the non-3GPP PDU session over the 3GPP access network cannot be reestablished. A service request message via 5GMM protocol over the 3GPP internet PDU session may be sent to reestablish the user place resources, or a PDU session establishment request via 5G session management protocol may be sent to handover the non-3GPP PDU session to the 3GPP access network.
Closest prior art include Talebi Fard et al., Kumar et al., and Kim et al. Talebi discloses a communication system comprising 5G access and non-3GPP access. Multi access PDU sessions may simultaneously employ different access types such as 3GPP and non-3GPP. However, Talebi does not disclose the features of transmitting a second message via 5G mobility management protocol over 3GPP control plane to establish user plane resources for the non-3GPP PDU session over the 3GPP access network in response to the first message and receiving a third message. 
Kumar discloses a mobility registration through the 3GPP access where a UE sends a registration through 3GPP access to AMF, which may send the registration accept/reject message to the UE. However, Kumar’s mobility registration is not triggered in response to the first message indicating a non-3GPP access from the 3GPP network device in a CM-IDLE state in the non-3GPP access network. 
Although Kim discloses a service request procedure used by a 5G UE to request the establishment of a connection to an AMF, Kim does not disclose the features of transmitting a service request to reestablish the user place resources for the non-3GPP PDU session over the 3GPP access network in response to the third message indicating that the user place resource for the non-3GPP PDU session over the 3GPP access network cannot be reestablished. 
Kavuri et al.(US 2019/0349849) and Kim et al. (US 2020/0396587) are pertinent prior art not used. Kavuri discloses a service request and service acceptance process where a notification on non-3gPP access or downlink page on 3GPP access may be received. Kim discloses a method for switching 3GPP access to a 5G system in an evolved packet system where a second AMF receives a registration request from a UE and the second AMF request a transfer of context of the UE to the first AMF. However, prior art on record does not disclose the features of transmitting a service request to reestablish the user place resources for the non-3GPP PDU session over the 3GPP access network; or a PDU session establishment request message via 5GSM protocol over the 3GPP control plane to handover the on-3GPP PDU session from the non-3GPP access network to the 3GPP access network, in response to the third message indicating that the user place resource for the non-3GPP PDU session over the 3GPP access network cannot be reestablished
Claims 1, 9 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the features of transmitting a second message to the 3GPP network device via 5G Mobility Management (5GMM) protocol over 3GPP control plane to establish the user plane resources for the non-3GPP PDU session over the 3GPP access network in response to the first message; receiving a third message indicating that the user plane resources for the non-3GPP PDU session over the 3GPP access network cannot be reestablished from the 3GPP network device; and transmitting to the 3GPP network device a service request message via the 5GMM protocol over the 3GPP Internet PDU session of 3GPP user plane to reestablish the user plane resources for the non-3GPP PDU session over the 3GPP access network in response to the third message, or a PDU session establishment request message via 5G Session Management (5GSM) protocol over the 3GPP control plane to handover the non-3GPP PDU session from the non-3GPP access network to the 3GPP access network in response to the third message; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414